By the Court.
To maintain this action, the prim* ripie must be assumed, that money paid in obedience to an award of arbitrators, may be recovered back, by impeaching the conduct of the party, in obtaining the award ; and, in a form of action not at all applicable to the question raised between the parties. The action of indeli-tatus assumpsit for money had and received, though gov* emed by equitable principles, and not to be sustained ⅛ opposition to equity, cannot be substituted for that mode of relief, which belongs only to chancery.
The plaintiffs, in this case, treat the award as void* and the payment, made under it* as furnishing the de# fendant no ground to retain the money. An award of arbitrators decides the rights of the parties as effectually, as a judgment at law, or a decree in chancery ; and is as binding, until it be regularly set aside, or its validity' questioned in a proper manner. When it is not made under a rale of court, it may be annulled, by a decree in phancery, on a bill shewing corrupt practices of the arbitrators, or parties, or the mistake of the former, or any accident, or proper ground for a new trial, attending the case of the losing party, (a) But he can never leap over *133St, treating it as void, and litigate his right anew, by coni’» mencing an action, as if it had not been made ; and, in a collateral manner, attack its validity.
When not complied with, it shall, in some cases, furnish a rule of damages, ⅛ an action brought on the original claim. If, however, in such cases, there are any circumstances, which would be a sufficient objection, in point of law, to an award, it will be open for the parties to shew it, at the trial. (b)
In the case at bar, whatever fraud may have been practised, by Bulklei), in effecting the policy ; it was submitted to, and awarded upon by, the arbitrators. The parties "were at liberty to submit the controversy, on such terms, as to them seemed proper and eligible. That they agreed to admit each other as witnesses, and mutually interrogated each other, constituted no difference, in effect, between an aw ard made on such evidence, and one on that, which is ordinarily used in trials. If gave the case the aspect, and the parties the advantages, of a process in chancery; and, it seems, the plaintiffs effected this mode of trial, from the want of common law evidence. It is, therefore, highly improper, in them, now to draw in question the integrity of the testimon-' of their adversary, to which thev appealed, and on which they agreed to rely. It would be laying a snare for him, which, is not to be allowed. (c)
Ihe avrsnl was acquiesced in, and the money volua-e.rdy paid, hv the plaintiffs. This action does net He to t'ccvei Led; money \oluntarily paid, on a claim, wich *134the party disputes, though he pay it, expressly reserving his right to litigate his claim ; much less when paid in obedience to an award deciding the claim. (d)
It would be a very dangerous precedent to allow a recovery in this case. The fraudulent conduct of Bulkley before the arbitrators, as alleged by the plaintiffs, cannot change the right of the parties, as settled by the award. It may be the foundation of relief in chancery, or of an action at law, for that precise wrong -; but it does not constitute him, in any sense, or to any purpose, the receiver of the money, thus paid in compliance with the award, to the use of the plaintiffs.
Judgment reversed.

 2 Eq Ca. at. tit. Award.


 1 Esp. Rep. 377, Bailey v. Lechmere.


 Peake's Rep. 187, Stevens v. Thacker, 1 Roos 310, Butler v. Cutling.


 1 Esp. Rep. 84, Knibbs v. Hall. Id. 279, Brown v. Kinally, 2 Esp. Rep. 546, Mariott v. Hampton. Id. 723, Cartwright v. Rowley.